Opinion issued May 31, 2007 



 





 




In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00501-CR
          01-06-00502-CR
          01-06-00503-CR
____________

TIMOTHY DARNELL RAVEN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause Nos. 1033000, 1033001, 1033228



MEMORANDUM  OPINION
	Appellant, Timothy Darnell Raven, pleaded guilty to three separate offenses
of aggravated robbery, and the trial court assessed punishment in each case at
confinement for 28 years.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel and
a brief concluding that these appeals are without merit.  Counsel's brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.] 1992,
pet. ref'd).
	Counsel represents that she served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate records and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the records in each case and counsel's brief.  We find no reversible error in
the records, and agree that the appeals are without merit.  We therefore affirm the
judgments of the trial court in case numbers 13300, 133001, and 103228.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
	We deny any pending motions as moot.
PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel has a duty to inform appellant of the result of his appeal and also to
inform him that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.
Crim. App. 1997).